Citation Nr: 1706105	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  12-21 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1970 to February 1972, with service in the Republic of Vietnam during the Vietnam Era.  He was awarded the Combat Infantryman Badge.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the Veteran's petitions to reopen respective claims for service connection for bilateral hearing loss and tinnitus.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran was previously scheduled to have a Board hearing at the VA Central Office in Washington, D.C. on February 22, 2017.  However, in correspondence received on February 16, 2017, the Veteran's representative has communicated, on behalf of the Veteran, that he is unable to attend the scheduled hearing due to his ongoing medical condition, involving hospitalization, recovery, etc.  

Given his medical condition, the Veteran requested that he be scheduled for a Board hearing at his local Regional Office, and stated his preference for a videoconference hearing.  Accordingly, the Board remands this case for the AOJ to schedule the Veteran for a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.

Accordingly, the case is REMANDED for the following action:

Schedule a videoconference hearing, at the Veteran's local Regional Office, before a Veterans Law Judge of the Board at the earliest opportunity.  Notify the Veteran and his representative of the date, time and location of this hearing.  If the Veteran subsequently elects not to have this hearing, or fails to report for this hearing on the date it is scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


